internal_revenue_service index no number release date re department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-116203-98 date date legend taxpayer corporation a family charitable_trust state x trust trustees this is in response to your letter dated date and subsequent correspondence in which you requested rulings concerning the federal income gift and estate_tax consequences of the creation of a proposed guaranteed annuity_trust trust a revocable inter_vivos_trust established by taxpayer owns shares of both voting and nonvoting_stock in corporation a an s_corporation taxpayer proposes to direct the trustees of trust to transfer corporation a voting and nonvoting_stock from trust to family charitable_trust an irrevocable_trust that taxpayer proposes to establish family charitable_trust is intended to qualify as a guaranteed annuity_trust as described in sec_2522 of the internal_revenue_code and the applicable regulations the proposed trust agreement contains the following relevant provisions article of the trust agreement provides that the trust is irrevocable and not subject_to any power_of_invasion alteration or amendment except that the trustees may in writing amend the trust agreement at any time to enable the trust to continue to qualify as a guaranteed annuity_trust as described in sec_2055 and sec_2522 article a provides that for fifteen years from the date that the trust agreement is executed the trustees will in each taxable_year of the trust pay to such one or more organizations then described in sec_170 sec_170 sec_2055 and sec_2522 as the trustees shall select on an annual basis in such proportions as the trustees shall determine an amount equal to of the net fair_market_value of the trust property as initially constituted valued as of the date of execution of the trust the annuity amount shall be paid annually at the end of each taxable_year of the trust article h ii provides that any net_income in excess of the annuity amount may be paid to or for_the_use_of such one or more organizations then described in sec_170 sec_170 sec_2055 and sec_2522 as the trustees shall select in such proportions as the trustees shall determine any net_income not so paid may be held for future payments or added to principal in the discretion of the trustees article b provides that at the end of the fifteen year charitable term the trustees will divide the trust property into equal shares one share for each of taxpayer’s children who is then living and one share for each of taxpayer’s children who has died leaving issue then living the trustees shall hold each share of the trust property so set apart as a separate and independent trust named for the child for whom it was set apart and shall administer each trust for the benefit of the child for whom it is named and such child’s issue of all generations living from time to time each trust shall terminate however twenty-one years after the death of the last survivor of the taxpayer and the taxpayer’s children or if earlier upon the death of the last survivor of the taxpayer’s issue whenever born article b further provides that the trustees have the power to add one or more organizations then described in sec_170 sec_170 sec_2055 and sec_2522 to the class of beneficiaries eligible to receive distributions from the trust property upon the termination_date prior to administering the trust property according to the provisions of article b the trustees may distribute any part or all of the trust property to and among such organizations and in such proportions equally or unequally and to the exclusion of any one or more of them as the trustees determine the trustees’ determination regarding the distribution of the trust property shall be final and binding on all persons article h iv prohibits the trustees from receiving any contributions or additions to the trust after the initial contribution article h v prohibits the trustees from paying any amounts to or for_the_use_of any person other than an organization described in sec_170 sec_170 sec_2055 and sec_2522 prior to the termination of the trust unless the amount is transferred for full and adequate_consideration article h vi prohibits the trustees from engaging in any act of self-dealing as defined in sec_4941 and from making any taxable_expenditures as defined in sec_4945 for any period during which sec_4942 sec_4943 or sec_4944 are applicable to the trust the trustees shall make such distributions from income or principal as are necessary to keep the trust from becoming subject_to tax under sec_4942 and shall not retain any excess_business_holdings or make any investments as defined in sec_4943 and shall not acquire make or retain any investments in such a manner as to subject the trust to tax under sec_4944 article provides that there shall always be two trustees of each trust except as provided in item successor or additional trustees shall be designated by the trustee or trustees then serving if there is no trustee then in office successor trustees shall be designated by a majority of legally competent members of the oldest generation of taxpayer’s issue of which there are legally competent members article provides that the taxpayer during his life and competency and thereafter a majority of the legally competent members of the oldest generation of the taxpayer’s issue of which there are legally competent members shall have the power to remove a trustee and appoint a successor provided however that the taxpayer’s issue shall not have the power to remove an original trustee and further provided that any successor trustee shall not be a person who is related or subordinate to the taxpayer or to any person having the power to remove the trustee within the meaning of sec_672 neither the taxpayer nor the taxpayer’s spouse can serve as trustee the trust is to be administered under the laws of state x ruling_request taxpayer requests a ruling that the charitable_annuity interest in family charitable_trust will qualify as a guaranteed_annuity_interest as described in sec_25_2522_c_-3 of the gift_tax regulations and the funding of the trust will result in a completed_gift for federal gift_tax purposes that will qualify for a gift_tax_charitable_deduction under sec_2522 sec_2501 imposes a tax on the transfer of property by gift by any individual sec_25_2511-1 provides that the gift_tax applies to every kind of transfer by way of gift whether direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 provides that the gift_tax is not imposed upon the receipt of the property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee from the transfer the tax is a primary and personal liability of the donor is an excise upon the act of making the transfer is measured by the value of the property passing from the donor and attaches at the time the property passes regardless of the fact that the identity of the donee may not then be known or ascertainable under sec_25_2511-2 a gift is complete and subject_to the gift_tax when the donor has so parted with dominion and control_over the property transferred as to leave in the donor no power to change its disposition whether for the donor’s own benefit or for the benefit of another sec_25_2511-2 provides that a gift is incomplete to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries under sec_25_2511-2 a donor is considered to have a power if it is exercisable by the donor in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property such as a trustee sec_2522 provides that in computing the taxable_gifts each year there is allowed a deduction for all gifts to or for_the_use_of federal or other government entities for exclusively public purposes all gifts to or for_the_use_of a corporation or trust operated exclusively for religious charitable scientific literary or educational_purposes or certain transfers to fraternal or veterans organizations sec_2522 provides that where a transfer is made to both a charitable and noncharitable person or entity no deduction shall be allowed for the charitable portion of the gift unless in the case of an interest other than a charitable_remainder interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed annually of the fair_market_value of the property determined on an annual basis sec_25_2522_c_-3 provides that the term guaranteed_annuity_interest means an irrevocable right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of a named individual or individuals each of whom must be living at the date of the gift and can be ascertained at such date an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the date of the gift sec_25_2522_c_-3 provides that a charitable interest is a guaranteed_annuity_interest only if it is a guaranteed_annuity_interest in every respect sec_25_2522_c_-3 contains a further requirement for qualification as a guaranteed_annuity_interest in trust if the present_value on the date of gift of all the income interests for a charitable purpose exceeds percent of the aggregate fair_market_value of all amounts in the trust in this situation the charitable interest will not be considered a guaranteed_annuity_interest unless the governing instrument of the trust prohibits both the acquisition and the retention of assets which would give rise to a tax under sec_4944 if the trustee had acquired the assets under sec_25_2522_c_-3 the amount of the deduction for a guaranteed_annuity_interest in trust is limited to the fair_market_value of the guaranteed_annuity_interest as determined under sec_25_2522_c_-3 in the present case for purposes of sec_25_2511-2 the taxpayer will not retain any power over the property he contributes to the trust the taxpayer will not retain any interest or reversion in the trust nor will he have the right to alter amend or revoke the trust neither the taxpayer nor the taxpayer’s spouse can serve as trustee of the trust in addition the taxpayer holds no general_power_of_appointment over the trust property accordingly we conclude that the funding of the trust will result in a completed_gift for federal gift_tax purposes under sec_2501 and sec_2511 the annuity payable under the proposed terms of the trust satisfies the requirements of sec_25_2522_c_-3 and therefore will be a guaranteed_annuity_interest for purposes of sec_2522 accordingly the transfer to family charitable_trust will qualify for a gift_tax_charitable_deduction under sec_2522 equal to the actuarial value of the guaranteed annuity payable to charity as determined under sec_25_2522_c_-3 ruling_request taxpayer requests a ruling that he will be entitled to a federal_income_tax deduction under sec_170 for the value at the date of the contribution of the charitable_annuity interest held under the family charitable_trust sec_170 provides that there is allowed as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_1_170a-1 of the income_tax regulations provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 sec_170 provides that no charitable_contribution_deduction is allowed for the value of any interest in property other than a remainder_interest transferred in trust unless the interest is in the form of a guaranteed annuity or the trust instrument specifies that the interest is a fixed percentage distributed yearly of the fair_market_value of the trust property to be determined yearly and the grantor is treated as the owner of the interest for purposes of applying sec_671 under sec_1_170a-6 a guaranteed_annuity_interest is an irrevocable right pursuant to the governing instrument of the trust to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of an individual or individuals an amount is determinable if the exact amount which must be paid under the conditions specified in the governing instrument of the trust can be ascertained as of the date of transfer under sec_1_170a-6 the deduction allowed by sec_170 for a charitable_contribution of a guaranteed_annuity_interest is limited to the fair_market_value of such interest on the date of contribution as computed under sec_20_2031-7t or for certain prior periods sec_20_2031-7a with exceptions not relevant here sec_1_170a-6 provides in general that an income_interest consisting of an annuity transferred in trust after date will not be considered a guaranteed_annuity_interest if any amount other than an amount in payment of a guaranteed_annuity_interest may be paid_by the trust for a private purpose before the expiration of all the income interests for a charitable purpose article h v of the proposed trust document provides that the trustees are prohibited from paying any amounts to or for_the_use_of any person other than an organization described in sec_170 sec_170 sec_2055 and sec_2522 prior to the termination_date of the trust therefore payments that do not comply with sec_1 170a- c i e are prohibited during the 15-year annuity_trust term sec_1_170a-6 provides that where a charitable interest is in the form of a guaranteed_annuity_interest the governing instrument of the trust may provide that income of the trust which is in excess of the amount required to pay the guaranteed_annuity_interest shall be paid to or for_the_use_of a charitable_organization article h ii of the proposed trust document provides that any net_income in excess of the annuity amount may be paid to or for_the_use_of such one or more organizations then described in sec_170 sec_170 sec_2055 and sec_2522 as the trustees shall select in such proportions as the trustees shall determine any net_income not so paid may be held for future such payments or added to principal in the discretion of the trustees under sec_1_170a-6 and f in order to qualify as a guaranteed_annuity_interest the governing instrument of a_trust must meet certain requirements under sec_4947 and sec_508 with certain exceptions in sec_4947 the governing instrument of a charitable_annuity trust must include provisions prohibiting the trust from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 from making any investments in such manner as to subject the trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 sec_4947 and sec_53_4947-2 provide however that sec_4943 and sec_4944 do not apply to such interests if i the entire income_interest and none of the remainder_interest of the trust is devoted solely to a charitable purpose and ii all amounts in such trust for which a deduction was allowed have an aggregate value of not more than percent of the aggregate fair_market_value of all amounts in such trust article h vi of the proposed trust document contains provisions that meet these requirements sec_1_170a-6 provides that if the present_value on the date of transfer of all the income interests for a charitable purpose exceeds percent of the aggregate fair_market_value of all amounts in the trust after the payment of liabilities the income_interest will not be considered a guaranteed_annuity_interest unless the governing instrument of the trust prohibits both the acquisition and retention of assets which would give rise to a tax under sec_4944 if the trustee had acquired such assets in the present case article h vi of the proposed trust document provides that the trustees are prohibited from acquiring making or retaining any investments in such a manner as to subject the trust to tax under sec_4944 during the 15-year charitable_annuity term the trustees will in each taxable_year of the trust pay to such one or more organizations then described in sec_170 sec_170 sec_2055 and sec_2522 as the trustees shall select on an annual basis an amount equal to of the net fair_market_value of the trust property as initially constituted valued as of the date of execution of the trust as discussed above no payments to any other recipient will be permitted during the 15-year term of the charitable_annuity interest therefore a qualified charity will have an irrevocable right to receive the annuity amount the charitable_annuity payable under the family charitable_trust agreement qualifies as a guaranteed_annuity_interest for purposes of the income_tax charitable_contribution_deduction under sec_170 because the trust satisfies the requirements of sec_1_170a-6 and as discussed below taxpayer is the owner of the income_interest for purposes of sec_671 the guaranteed_annuity_interest qualifies for an income_tax charitable_contribution_deduction under sec_170 pursuant to sec_170 taxpayer will be entitled to an income_tax charitable_contribution_deduction for the present_value on the date of the contribution of the guaranteed_annuity_interest subject_to any applicable limitations of sec_170 including sec_170 and sec_170 and subject_to any applicable limitations under other sections of the code ruling_request taxpayer requests a ruling that family charitable_trust will be an eligible shareholder in corporation a a subchapter_s_corporation by virtue of its status as a grantor_trust sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_671 provides that where it is specified in subpart e that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_1_671-3 of the income_tax regulations provides that both ordinary_income and other income allocable to corpus are included by reason of an interest in or a power over both ordinary_income and corpus or an interest in or a power over corpus alone which does not come within the provisions of sec_1_671-3 sec_1_671-3 further provides that a grantor includes both ordinary_income and other income allocable to corpus in the portion he is treated as owning if he is treated under sec_674 or sec_676 as an owner because of a power over corpus which can affect income received within a period such that he would be treated as an owner under sec_673 if the power were a reversionary_interest sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which he has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceeds five percent of the value of such portion sec_674 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power solely exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor -- to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or to pay out corpus to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries a power does not fall within the powers described in sec_674 if any person has a power to add to the beneficiary or beneficiaries or to a class of beneficiaries designated to receive the income or corpus except where such action is to provide for after-born or after-adopted children it is represented that taxpayer is treated as the owner of all the stock held in trust for federal_income_tax purposes it is also represented that the trustees of family charitable_trust are non-adverse parties under sec_672 based on the information submitted and representations made we conclude that taxpayer will be treated as the owner of family charitable_trust under sec_674 accordingly during taxpayer’s life family charitable_trust will be a permitted shareholder of an s_corporation under sec_1361 ruling_request taxpayer requests a ruling that the value of the property held in the family charitable_trust will not be includible in taxpayer’s gross_estate for federal estate_tax purposes sec_2033 provides for the inclusion in the gross_estate of any property_in_which_the_decedent_had_an_interest at the time of his death sec_2035 provides that if a decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 sec_2037 and sec_2038 provide that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer but either retained an interest in or a power over the property sec_2042 provides that the value of the gross_estate shall include the value of all proceeds of life_insurance payable to the decedent’s estate or the value of all proceeds receivable by all other beneficiaries with respect to which the decedent retained any incidents_of_ownership in the present case the taxpayer will not retain any interest or reversion in the trust nor will he have the power to alter amend or revoke the trust neither the taxpayer nor his spouse can serve as trustee of the trust taxpayer has retained the power to remove and replace the trustees however any successor trustee selected by taxpayer cannot be related or subordinate to the taxpayer within the meaning of sec_672 see revrul_95_58 1995_2_cb_191 in addition the taxpayer will not hold a general_power_of_appointment over the property in the trust accordingly based on the facts submitted and the representations made no portion of trust will be included in the taxpayer’s gross_estate for federal estate_tax purposes at the taxpayer’s death ruling_request taxpayer requests a ruling that the family charitable_trust will not be treated as having excess_business_holdings in corporation a so long as a the trust owns only percent of the corporation’s voting_stock and percent in value of all outstanding shares of all classes of the corporation’s stock and b no other private_foundation or split-interest trust owns any corporation a stock sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable or educational_purposes sec_509 provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4947 provides that certain trusts which are not exempt under sec_501 are treated as private_foundations and subject_to the excise_taxes imposed by chapter sec_4943 imposes an excise_tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 provides that a private_foundation shall not be treated as having excess_business_holdings in any corporations in which it together with all other private_foundations which are described in sec_4946 owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock sec_4946 provides that for purposes of sec_4943 only the term disqualified_person includes a private_foundation i which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or ii substantially_all the contributions to which were made directly or indirectly by the same person or persons described in sec_4946 b or c or members of their families within the meaning of sec_4946 who made directly or indirectly substantially_all of the contributions to the private_foundation in question based on the taxpayer’s representation that when established family charitable_trust will hold no more than percent of corporation a’s outstanding voting_stock and no more than percent in value of all outstanding shares of all classes of corporation a stock and that no other controlled private_foundation or disqualified_person or split-interest trust holds or will hold any stock in corporation a family charitable_trust will not have an excess_business_holdings as the term is defined in sec_4943 in corporation a except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours office of the assistant chief_counsel passthroughs and special industries __________________________ george masnik chief branch enclosure copy for sec_6110 purposes
